Case 1:20-cv-01580-RCL Document 39 Filed 07/02/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

THE UNITED STATES OF AMERICA,

Plaintiff, Civil Action No. 20-1580-RCL

V.

JOHN R. BOLTON,

Defendant.

 

 

[PROPOSED] ORDER
Pending before the Court is Defendant’s motion for a one-week extension of time within
which to file a pleading or motion responding to Plaintiff's Amended Complaint. The United States
opposes the Motion. Upon consideration of the motion, and for good cause shown, Defendant’s
motion is GRANTED. Defendant’s responsive pleading or motion shall be filed on or before July
16, 2020.

SO ORDERED.

“1
Dated: Af 21 v2 ~ c Joteti.

HONORABLE ROYCE C, LAMBERTH
United States District Court Judge
